Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record. Particularly Mu et al. US 9,660,487 teaches the general state of the art of WPT with automatic positioning based on a scan performed by the stationary wireless charger of the vehicle orientation trackers to position the vehicle. Widmer et al. US 2016/0380487 teaches the general state of WPT for vehicle guidance and alignment. Krammer US 2016/0046198 teaches the general state of WPT system with guided vehicle positioning via optical guidance via vehicle camera. 

The primary reason for allowance of the claims is the inclusion of the particular claimed method steps comprising a method for autonomous alignment of a vehicle and a stationary wireless charging device, comprising :a) scanning of the vehicle surrounding for a stationary wireless charging device (emphasis added of said scan being performed to find/detect said stationary charging station) and in case a wireless charging device is detected; b) determination of the vehicle position; c) comparison of the actual vehicle position and a catalogue of vehicle positions; d) based on the outcome of the comparison in method step c): d1) in case that the actual vehicle position is already in the catalogue of vehicle positions, selection of a trained alignment trajectory from the catalogue; d2) in case that the actual vehicle position is not in the catalogue of known vehicle positions, planning of a new alignment trajectory in order to align the vehicle and the detected stationary wireless charging device; and e) tracking of the vehicle position and autonomous alignment of the vehicle and the detected stationary wireless charging device based on the alignment trajectory obtained in step d). (emphasis added)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	
/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836